Opinion of the Court, by
Judd, C.J.
This case was tried at the September Term of the Circuit Court of the Third Judicial Circuit, at Kau, in the Island of Hawaii.
The defendant was charged with the unlawful possession of opium.
The substantial facts shown by the witnesses for the prosecution are as follows: The defendant was the servant of Chun Pen, or Apeu, who had two stores, one at Punaluu and another at Palíala, in Kau. On the 11th of October, 1888, a boat from the inter-island steamer landed certain freight at the dock at Punaluu. The defendant was standing on the dock. One of the boat’s crew, as he threw out the box marked with Ah Hoy’s name on to the dock, called out, “ Here is your box, Ah Iioy.” Defendant took this box and other freight marked “ C. P.” (his employer’s mark) and piled them up at one end of the dock. He afterwards separated this freight into two lots, and while doing so, was asked by the officers if the box marked with his own name was his ? Upon his denying it, they opened it and found it contained fifteen tins of opium. He started to go away from the dock on a fast walk, and was caught by an officer. *750On being arrested and put in jail, and his person searched, he gave up two letters to the Jailor and one he destroyed by tearing it into small bits. He and his witnesses deny that the box containing the opium was his property. The jury, however, found that he had possession of the opium and convicted him.
C. W. Ashford (Attorney-General), for the Crown.
P. Neumann and D. H. Hitchcock, for defendant.
We think the evidence sustains the verdict.
The defendant objected to the admission of the evidence of the destruction of the letter. It was a suspicious circumstance, and being a fact in the case, was admissible as part of the res gestae.
Motion for new trial denied.